DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 44-57 are rejected herein.

Claim Interpretation
Patentability of a composition is toward the composition itself at a single point in time, the components therein, and any structure imparted to the composition as a whole, not the source of ingredients prior to their use in the composition as a whole. Further, the properties, functionality and intended use of a composition is considered to be obvious because it has been long held that it is reasonable to expect that a similar composition has similar intended uses, properties, and functionality.

With regard to the prior art, claim 44 encompasses:
A diet package comprising: 
a first set of rations comprising: 
a combination that includes soups or broths, soft drinks, and nut bars; and
the capability of providing 3600 to 4400 kcal (for a first diet to be administered for a first time period to a subject, from 1000-1200 kcal for a first day and 650- 800 kcal (x4) per day for a second to fifth day of the first diet (i.e. [1000-1200 plus (650-800 x 4)]);
less than 110 g of sugar (i.e. less than 30 g of sugar for the first day and less than 20 g of sugar for the second to fifth days); 
less than 100 g protein (i.e. less than 28 g of proteins for the first day, and less than 18 g of proteins for the second to fifth days); and 
fats derived from a combination of almonds, macadamia nuts, pecans, coconut, coconut oil, olive oil, and flaxseed (for all days).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 44-45, 47, 50 and 53-54 are rejected under 35 U.S.C. 103 as being unpatentable over Longo (2011/0118528) in view of FS and MMBH.
FS: Fat Secret: Peanut butter; published online at least by March 10, 2008 at: https://web.archive.org/web/20080310223421/https://www.fatsecret.com/calories-nutrition/generic/peanut-butter

MMBH: No bake energy bars; published online at least by 18 July 2010, at: https://MMBHmindbodyhealth.com/no-bake-energy-bars/.


With regard to the prior art, the term/phrase "diet" encompasses kinds of food eaten, therefore a diet package is a package comprising food.


Independent claim 44
Package with rations
Longo teaches methods of administering a diet package that provides first meal components for a first diet, second meal components for a second diet, and other components for a third diet [0096-0098], which anticipates a package, comprising a first set of rations.

First set of rations
Longo teaches that the majority of calories from carbohydrates and proteins are eliminated in the first set of rations, from what is recommended by the U.S.  Food and Drug Administration, such as: a nutritional breakdown for a typical 2000 kilocalorie a day diet: 65 gram fat (about 585 kilocalories), 50 grams protein (about 200 kilocalories), and 300 grams total carbohydrates (about 1200 kilocalories) (0080).  

Protein
Longo teaches the USFDA recommended amount of protein is 50 grams, wherein a majority is eliminated, which means less than 25 grams of total protein remains, which encompasses the claim of less than 100 g of protein (1x less than 28 g of proteins; and 4x less than 18 g of proteins) (0080).
As for the intended use of the protein being for less than 28 g of proteins for the first day, and less than 18 g of proteins for the second to fifth days, it would be reasonable to expect that similar ingredients have similar intended uses.

Carbohydrate/sugar
Longo teaches the USFDA recommended amount of carbohydrates is 300 grams, wherein a majority is eliminated, which means less than 150 grams of total carbohydrates remains, which encompasses the claim of less than 110 g of carbohydrates (1x less than 30 g of sugar + 4x less than 80 g of sugar) (0080).
As for the intended use of the carbohydrate being less than 30 g for the first day and less than 20 g for the second to fifth days, it would be reasonable to expect that similar ingredients have similar intended uses.

Type of carbohydrate/sugar
Longo teaches that one food in the first set of rations is peanut butter [0081].
Although it is commonly known, Longo does not discuss that peanut butter comprises sugar. 
FS also provides encompassing ranges of sugar in foods, as those claimed, and further teaches that peanut butter comprises sugar.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of using peanut butter, as Longo, to include that peanut butter comprises sugar, as claimed, because FS illustrates that the art finds peanut butter to be suitable for comprising sugar, which further shows that it was known for such a thing to have been done.



Fats
Longo teaches the use of fats (0081), including: a combination of almonds (0081), pecans (0081), olives (0081) and flaxseed (0081).
As for the intended use of the nuts being for 1st through 5th days, it would be reasonable to expect that similar ingredients have similar intended uses.

Type of Rations
The diet of Longo is disclosed to be provided in the form of soups and shakes (non-alcoholic beverages, i.e. soft drinks) (0103).  The diet also is provided as solid food (0103).
Longo does not discuss the solid food is in the form of a nut bar.
MMBH teaches a nut bar suitable for those on high fat, low carbohydrate and reduced protein diets. (Pg. 3-5)  The nut bar of MMBH comprises 86.9% fat, 7.4% protein and 11.7% carbohydrates. (Pg. 5)
Both Longo and MMBH are directed towards foods for high fat, low carbohydrate and low protein diets.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included a nut bar such as that disclosed by MMBH in the dietary kit of Longo to provide a solid food meeting the nutritional requirements of the diet disclosed by Longo.



Energy (i.e. calories) provided
Longo teaches that the USFDA recommends the following a nutritional breakdown for a typical 2000 kilocalorie a day diet: 65 gram fat (about 585 kilocalories), 50 grams protein (about 200 kilocalories), 300 grams total carbohydrates (about 1200 kilocalories), wherein the majority of the calories from carbohydrates and proteins are 
Eliminated (0080).
This means that Longo imparts the use of single day diets, comprising: 65 gram fat (about 585 kilocalories), less than 25 grams protein (about less than 100 kilocalories), less than 150 grams total carbohydrates (about less than 600 kilocalories), which provides less than about 1285 kcal a day (i.e. about 585 + 100 + 600).
Such a teaching shows that Longo’s diet provides less than about 1285 kcal a day, which encompasses the claimed daily energy values of : 
from 1000-1200 kcal; and 
650- 800 kcal.
As for the daily energy (i.e. calories) having the intended use of providing: from 1000-1200 kcal for a first day and 650- 800 kcal per day for a second to fifth day of the first diet, it would be reasonable to expect that similar ingredients have similar intended uses.





Dependent claims
As for claim 45, Longo teaches the first diet provides the patient with at most 50% of the patient's normal caloric intake (2,000 kcal) with at least 50% of the kilocalories being derived from fat, preferably monounsaturated fats, wherein the patient's normal nutritional breakdown comprises: 65 gram fat (about 585 kilocalories), 50 grams protein (about 200 kilocalories), 300 grams total carbohydrates (about 1200 kilocalories) [0080]. 
Therefore Longo provides an amount of monounsaturated fats that encompasses 30 to 45 grams of monounsaturated fats, as claimed.
Longo further provides that the first diet encompasses virtually any source of fat, sources high in unsaturated fat including monounsaturated and polyunsaturated fat [0081], which means Longo’s amount of fats also encompasses between 9 and 15 grams of polyunsaturated fat, as claimed.  

Intended Use
As for the claimed intended uses: 20 to 30 grams of monounsaturated fats for the first day; 10 to 15 grams of monounsaturated fats for the second to fifth days; between 6 and 10 grams of polyunsaturated fats for the first day; and 3 to 5 grams of polyunsaturated fats for the second to fifth days, it would be reasonable for one of skill in the art to expect that similar compositions have similar intended uses, and therefore those claimed would have been obvious.  

As for claim 47, Longo teaches the diet package provides: first meal components for a first diet, second meal components for a second diet, and other components for a third diet [0096-0098], which anticipates wherein the diet package further comprises a second set of rations.
Intended Use: As for the claimed intended use: for a second diet to be administered to the subject for a second time period, the second diet providing an overall calorie consumption that is within 10 percent of a subject's 2Serial No. 15/298963Atty. Dkt. No. USC0119PUSP2normal calorie consumption for 25 to 26 days following the first diet, the subject's normal caloric consumption being the number of kcal that the subject consumes to maintain his/her, weight, the subject's normal caloric consumption being on average 2600 kcal/day for men and 1850 kcal/day for women, it would be reasonable for one of skill in the art to expect that similar compositions have similar intended uses, and therefore those claimed would have been obvious.

As for claim 50, Longo provides that food rations comprise omega 3/6 essential fatty acids (DHA) [0097], in open amounts (ref. cl. 28), which encompasses the claim of rations, comprising 600 mg of Docosahexaenoic acid (DHA, algae-derived).
Intended Use: As for the claimed intended uses: during the first time period, it would be reasonable for one of skill in the art to expect that similar compositions have similar intended uses, and therefore those claimed would have been obvious.  




As for claim 53, it would be reasonable to expect that similar compositions have similar intended uses, including: the diet package further comprises wherein the first diet provides the subject with from 700 to 1200 kcal/day.  

As for claim 54, Longo discloses instructions [0102].
Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) (Claim at issue was a kit requiring instructions and a buffer agent. 
The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed, explaining "[i]f we were to adopt [applicant’s] position, anyone could continue patenting a product indefinitely provided that they add a new instruction sheet to the product.").(MPEP 2112.01)  
In the instant case, there is no functional relationship between the printed matter and the diet package and therefore the content of the printed matter will not distinguish the claimed product from the prior art.  Therefore, claim 54 is rendered obvious by the teaching above.




Claim 46 and 55-57, are rejected under 35 U.S.C. 103 as being unpatentable over Longo (2011/0118528) in view of FS and MMBH, as applied to claims 44, 45, 47, 50 and 53-54 above, further in view of Longo2 (2010/0004309) and Khoo (6,102,706).
As for claim 46, Longo does not discuss the use of glycerol.
Longo2 also teaches about diets with multiple compositions, and further provides that a composition of the invention comprises: glycerol as a substitute for monosaccharides (e.g., glucose), disaccharides, and polysaccharides. 
Long provides the use of at most 50 wt% of a patient’s normal diet, having the following nutritional value of 300 grams total carbohydrates, therefore provides at most 150 grams of carbohydrates, which as substituted with glycerol, as Longo2, encompasses 48 to 100 grams of glycerol, as claimed.
Longo2 teaches a dietary composition comprising glycerol as a substitute for saccharides provides the benefit of protecting subjects against chemotherapy, radiotherapy, oxidative stress or aging. [0049,0053]
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making dietary compositions with carbohydrates, as the modified teaching above, to include the use of glycerol as a carbohydrate substitute, as Longo2, because Longo2 teaches dietary composition comprising glycerol as a substitute for saccharides provides the benefit of protecting subjects against chemotherapy, radiotherapy, oxidative stress or aging; and further illustrates that the art finds glycerol as being suitable for similar intended uses, including methods of making 

Longo does not discuss the use of saturated fats.
Khoo also teaches methods of making packaged diets (19, 35+) comprising at least 1200 kcals (58, 15+), wherein 7 to 10 percent of the calories are made up of saturated fat (58, 62+).
Since 1 gram of fat is 9 calories, therefore at least 1200 calories having 7 to 10 percent saturated fat sums to at least 84 to 120 calories of saturated fat, or at least 9.3 to 13.3 grams of saturated fat, which encompasses the claim of less than 18 grams of saturated fat.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making dietary compositions with fats, as the modified teaching above, to include the specifically claimed type of fat, saturated, as claimed, because Khoo illustrates that the art finds saturated fats as being suitable for similar intended uses, including methods of making dietary compositions with fats (see MPEP 2144.07), which further shows that it was known for such a thing to have been done.

          Intended Use: As for the claimed intended uses: less than 12 g of saturated fats for the first day; less than 6 grams of saturated fats for the second to fifth days; and 12 to 25 grams of glycerol per day for the second to fifth days, it would be reasonable for one of skill in the art to expect that similar compositions have similar intended uses, and therefore those claimed would have been obvious.  

As for claims 55-57, the modified teaching provides that the types of rations include dietary foods, including a drink (i.e. shake) (0103).  
The modified teaching, in Longo2, provides that dietary foods comprise the specifically claimed glucose substitution carbon source (of claim 56), glycerol (as discussed above, which makes obvious the use of a glucose substitution drink comprising the carbon source (of claim 55).

As for claim 57 and the calorie content of the drink, Longo teaches that the dietary food in the diet package include the first diet (i.e. rations) that provides the patient with at most 50% of the patient's normal caloric intake of from 700 to 1200 kcal/day (0080). Each daily portion is further divided into three meals (700 to 1200 kcal/day/3 = 233 to 400 kcal per meal) (0103). 

Long teaches the meals include a combination of three types of foods, including a drink (i.e. shake) (0103). 233 to 400 kcal per meal divided into a combination of three types of foods 

Such a teaching encompasses that the drink has between 60-120 kcal.



Claims 48-49 and 51-52 are rejected under 35 U.S.C. 103 as being unpatentable over Longo (2011/0118528) in view of FS and MMBH, as applied to claims 44, 45, 47, 50 and 53-54 above, further in view of Centrum™, WHFD, Manning (2006/0088574), WHFA and WHFC.
Centrum™: Dietary supplement MSDS, https://www.pfizer.com/sites/default/files/products/material_safety_data/WC00006.pdf, dated 1 April 2009.

WHFD: Worlds Healthiest Foods: vitamin D; published online at least by Dec. 30, 2011 at: https://web.archive.org/web/20111230052901/http://www.whfoods.org/genpage.php?tname=nutrient&dbid=110

WHFA: Worlds Healthiest Foods: vitamin A; published online at least by Dec. 17, 2011 at:
https://web.archive.org/web/20111217211726/http://www.whfoods.org/genpage.php?tname=nutrient&dbid=106

WHFC: Worlds Healthiest Foods: vitamin C; published online at least by Dec. 17, 2011 at: https://web.archive.org/web/20111217211159/http://www.whfoods.org/genpage.php?tname=nutrient&dbid=109

As for claim 51, Longo further teaches that the diet can include a multi-vitamin/mineral tablet. [0084], however, does not discuss the specifically claimed components.
The examiner takes official notice that Centrum™ dietary supplement was universally known in the nutritional art prior to the filing date of the instant invention as evidenced by the Centrum™ MSDS dated 2009.  

Centrum™ supplement is disclosed to comprise all of the nutrients claimed, with the exception of vitamin D3.

    PNG
    media_image1.png
    580
    740
    media_image1.png
    Greyscale


It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of supplementation, as the modified teaching above, to include the nutrients claimed, because Centrum illustrates that the art finds similar nutrients to be suitable for similar intended uses, including methods of supplementation (see MPEP 2144.07), which further shows that it was known for such a thing to have been done.



The modified teaching does not discuss the use of vitamin D3.
WHFD also teaches methods of supplementation and further provides that cholecalciferol (see 3rd para. of Description, and Toxicity Symptoms) provides many health benefits (See What can high-vitamin D do for you) has an upper tolerance of 100 mcg (2nd para. of toxicity Symptoms), which encompasses the claim of an amount of 0.001-0.005 mg.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of supplementation, as the modified teaching above, to include vitamin D3, as claimed, because WHFD teaches many health benefits to its use; and further illustrates that the art finds suitable for similar intended uses, including methods of supplementation (see MPEP 2144.07), which further shows that it was known for such a thing to have been done.

Amounts of nutrients
The modified teaching, in Centrum, provides: calcium carbonate in an amount of 60 to 120 mg, which encompasses 60-100 mg, as claimed; ferrous fumarate in an amount of 0 to 18 mg, which encompasses 3-6 mg, as claimed; and phytonadione (vitamin K) in an amount of zero to 30 mg, which encompasses 0.1-0.04 mg, as claimed.




The modified teaching does not discuss the claimed amount of:  
Vitamin B1 in an amount of 0.15-0.5 mg; 
Vitamin B2 in an amount 0.2-0.6 mg;
dl-alpha tocopheryl acetate (vitamin E) in an amount of 30 to 70 IU; and 
niacinamide in an amount of 3-7mg.
Manning also teaches methods of supplementation and further provides:
30 IU of dl-alpha tocopheryl acetate (vitamin E), which encompasses the claim of 30 to 70 IU;
0.38 mg of vitamin B1, which encompasses an amount of 0.15-0.5 mg;
0.43 mg of vitamin B2, which encompasses an amount of 0.2-0.6 mg; and
niacinamide in an amount of 5 mg, which encompasses the claim of 3-7mg  (0303).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of supplementation comprising vitamins B1, B2 and E, as the modified teaching above, to include the amounts as claimed, because Manning illustrates that the art finds encompassing amounts to be suitable for similar intended uses, including methods of supplementation (see MPEP 2144.07), which further shows that it was known for such a thing to have been done.





The modified teaching does not discuss the claimed amount of:  
Vitamin A in an amount of 900-1600 IU; and 
Vitamin C in an amount of 10- 20 mg.

WHFA also teaches methods of supplementation and further provides that Vitamin A preserves eyesight and helps fight off viral infections (see What can high-vitamin A foods do for you?).
WHFA teaches vitamin A has an upper tolerance of 10,000 IU (see para. 4 or Toxicity Symptoms), which encompasses the claim of 900-1600 IU.
WHFC also teaches methods of supplementation and further provides that Vitamin C has multiple health benefits, including reducing the risk of cancer, improving iron absorption and other (see What can high-vitamin C foods do for you?).
WHFA teaches vitamin C has an upper tolerance of 2,000 IU (see para. 4 or Toxicity Symptoms), which encompasses the claim of 10 to 20 mg.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of supplementation with vitamins A and C, as the modified teaching above, to include the amounts claimed, because the combination of WHFA and WHFC illustrates that the art finds encompassing amounts to be suitable for similar intended uses, including methods of supplementation with vitamins A and C (see MPEP 2144.07).



As for the type of nutrients in claim 48, the modified teaching, in Manning, provides the use of: calcium, magnesium, copper; manganese; selenium, and iron (0303).

Intended Use: As for the following intended uses: 400-800 mg of calcium per day for days 1-5; 7.2-14.4 mg of iron per day for days 1-5; 200-400 mg of magnesium per day for days 1-5; 1-2 mg of copper per day for days 1-5; 1-2 mg of manganese per day for days 1-5; and 3.5-7 mcg of selenium per day for days 1-5, it would be reasonable for one of skill in the art to expect that similar compositions have similar intended uses, and therefore those claimed would have been obvious.  

As for the type of nutrients in claim 49, the modified teaching, in Manning, provides: Vitamin B1, Vitamin B2, Vitamin B3 (niacin), Vitamin B5 (pantothenic acid), Vitamin B6, Vitamin B9 (folic acid); Vitamin D, Vitamin E, Vitamin K, and 
Vitamin B12 (0303).
Intended Use: As for the claimed intended use: provided during the first time period: it would be reasonable for one of skill in the art to expect that similar compositions have similar intended uses, and therefore those claimed would have been obvious.




As for the type of nutrients in claim 52, Centrum™ teaches all of the components recited in claim 52 except chromium picolinate.  Centrum™ teaches chromic chloride as a source of chromium.  Given that picolinate is merely a spectator ion that does not provide a nutritional function, the recitation of chromium picolinate does not provide a non-obvious distinction from the chromium source provided by Centrum™.  

As for the amounts of nutrients in Claims 48, 49 and 52, while the proportions of the components in the claims differ slightly from those provided by the teaching above, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art." (MPEP 2144.05 II. A.)

In summary, applicant claims a formula for making a nutritional composition that uses or eliminates common ingredients, which does not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  It is long and commonly known that the object of for people of skill for cooking (e.g. cooks, chefs, and bakers) is to use 
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of this specific instant case.  
At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.





Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 44, 46 and 48-50 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 and 9-11 of U.S. Patent No. 10,433,576 B2 (reference patent) in view of Longo et al. United States Patent Application Publication No. 2011/0118528 A1 (hereafter referred to as Longo) and https://MMBHmindbodyhealth.com/no-bake-energy-bars/, published online 18 July 2010, retrieved 8 October 2019 (hereafter referred to as MMBH).



Claims 1, 6 and 9-11 of the reference patent teach a diet package to be provided at the same caloric density and comprising the same proportions of sugar, protein, fats, vitamins and minerals as recited in claim 44, 46 and 48-50.  The reference patent is silent regarding the diet package comprising soups or broths, soft drinks and nut bars.
Longo teaches a diet package that provides at least 50% of the kcals from fat such as monounsaturated and polyunsaturated fat from a first meal component. [0096, 0099]  The diet of Longo is disclosed to be provided in the form of soups and shakes (non-alcoholic beverages, i.e. soft drinks).[0103]  The diet also is provided as solid food. [0103]
MMBH teaches a nut bar suitable for those on high fat, low carbohydrate and reduced protein diets. (Pg. 3-5)  The nut bar of MMBH comprises 86.9% fat, 7.4% protein and 11.7% carbohydrates. (Pg. 5)
The reference patent, Longo and MMBH are directed towards foods for high fat, low carbohydrate and low protein diets.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the dietary components of the reference patent in the form of soups, soft drinks and nut bars since these forms of food were known in the art at the time the invention was filed to be suitable foods for high fat, low carbohydrate and low protein diets.





Claims 44-54 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 32, 33 and 37-41 of copending Application No. 15/297672(reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 32, 33 and 37-41 of the reference application teach or render obvious the compositional limitations of instant claims 44-53.  While claims 32, 33 and 37-41 of the reference application are silent regarding instructions, to be given patentable weight, the printed matter and associated product must be in a functional relationship.  In the instance case, the printed matter in claim 54 does not have a functional relationship with the product and therefore is not given patentable weight.

Claims 44-46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of copending Application No. 16/069706 (reference application) in view of Longo et al. United States Patent Application Publication No. 2011/0118528 A1 and https://MMBHmindbodyhealth.com/no-bake-energy-bars/, published online 18 July 2010, retrieved 8 October 2019. 
Claim 15 of the reference application teaches a diet package to be provided at the same caloric density and comprising the same proportions of sugar, protein, fats and glycerol as recited in claims 44-46.  The reference application is silent regarding the diet package comprising soups or broths, soft drinks and nut bars.


Longo teaches a diet package that provides at least 50% of the kcals from fat such as monounsaturated and polyunsaturated fat from a first meal component. [0096, 0099]  
The diet of Longo is disclosed to be provided in the form of soups and shakes (non-alcoholic beverages, i.e. soft drinks).[0103]  The diet also is provided as solid food. [0103]
MMBH teaches a nut bar suitable for those on high fat, low carbohydrate and reduced protein diets. (Pg. 3-5)  The nut bar of MMBH comprises 86.9% fat, 7.4% protein and 11.7% carbohydrates. (Pg. 5)
The reference application, Longo and MMBH are directed towards foods for high fat, low carbohydrate and low protein diets.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the dietary components of the reference patent in the form of soups, soft drinks and nut bars since these forms of food were known in the art at the time the invention was filed to be suitable foods for high fat, low carbohydrate and low protein diets.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Response to Arguments
It is asserted, that claim 44 is amended to call for "first set of rations providing from 1000-1200 kcal for a first day and 650- 800 kcal per day for a second to fifth day." Applicant points out that the limitations on proteins and sugar provide upper limits for these components. Since 1 gram of protein is about 4 kilocalories and 1 gram of sugar is about 4 kilocalories this amounts to a caloric limitation on these components. For example, less than 30 g of sugar for the first day is equivalent to less than 120 kilocalories for the first day. Similarly, less than 20 g of sugar for the second to fifth days is equivalent to 80 kilocalories for the second to fifth days. Each of the limitations are compatible with the 1000-1200 kcal for a first day and 650- 800 kcal per day for a second to fifth day. 
In response, Applicant’s timely response with amendments to overcome said rejection is appreciated.  Said rejection is not re-issued herein.

It is asserted, that claims 55-56 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
In response, Applicant’s timely response with amendments to overcome said rejection is appreciated.  Said rejection is not re-issued herein.




It is asserted, that claim 44 is amended to call for "fats for all days derived from a combination of almonds, macadamia nuts, pecans, coconut, coconut oil, olive oil, and flaxseed." None of Longo, FS, and MMBH disclose or suggest a diet with "fats for all days derived from a combination of almonds, macadamia nuts, pecans, coconut, coconut oil, olive oil, and flaxseed on all days." 
In response, please see the modified rejection above that was necessitated by said amendments.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955.  The examiner can normally be reached on T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Patricia George
Primary Examiner
Art Unit 1793


/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793